
	
		II
		Calendar No. 456
		112th CONGRESS
		2d Session
		S. 1324
		[Report No. 112–188]
		IN THE SENATE OF THE UNITED STATES
		
			July 5, 2011
			Mrs. Boxer (for herself,
			 Mr. Vitter, Mr.
			 Blumenthal, Mr. Lieberman,
			 Mr. Sanders, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 17, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to prohibit the
		  importation, exportation, transportation, and sale, receipt, acquisition, or
		  purchase in interstate or foreign commerce, of any live animal of any
		  prohibited wildlife species, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Captive Primate Safety
			 Act.
		2.Addition of nonhuman primates to definition
			 of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371(g)) is amended by inserting before the period at the end
			 or any nonhuman primate.
		3.Captive wildlife amendments
			(a)Prohibited actsSection 3 of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3372) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2)—
						(i)in subparagraph (A), by inserting
			 or after the semicolon;
						(ii)in subparagraph (B)(iii), by striking
			 ; or and inserting a semicolon; and
						(iii)by striking subparagraph (C); and
						(B)in paragraph (4), by inserting or
			 subsection (e) before the period; and
					(2)in subsection (e)—
					(A)by redesignating paragraphs (2), (3), (4),
			 and (5) as paragraphs (3), (4), (5), and (6) respectively;
					(B)by striking (e) and all that
			 follows through Subsection (a)(2)(C) does not apply in paragraph
			 (1) and inserting the following:
						
							(e)Captive Wildlife Offense
								(1)In generalIt is unlawful for any person to import,
				export, transport, sell, receive, acquire, or purchase in interstate or foreign
				commerce any live animal of any prohibited wildlife species.
								(2)Limitation on applicationThis subsection—
									(A)does not apply to a person transporting a
				nonhuman primate to or from a veterinarian who is licensed to practice
				veterinary medicine within the United States, solely for the purpose of
				providing veterinary care to the nonhuman primate, if—
										(i)the person transporting the nonhuman
				primate carries written documentation issued by the veterinarian, including the
				appointment date and location;
										(ii)the nonhuman primate is transported in a
				secure enclosure appropriate for that species of primate;
										(iii)the nonhuman primate has no contact with
				any other animals or members of the public, other than the veterinarian and
				other authorized medical personnel providing veterinary care; and
										(iv)such transportation and provision of
				veterinary care is in accordance with all otherwise applicable State and local
				laws, regulations, permits, and health certificates;
										(B)does not apply to a person transporting a
				nonhuman primate to a legally designated caregiver for the nonhuman primate as
				a result of the death of the preceding owner of the nonhuman primate,
				if—
										(i)the person transporting the nonhuman
				primate is carrying legal documentation to support the need for transporting
				the nonhuman primate to the legally designated caregiver;
										(ii)the nonhuman primate is transported in a
				secure enclosure appropriate for the species;
										(iii)the nonhuman primate has no contact with
				any other animals or members of the public while being transported to the
				legally designated caregiver; and
										(iv)all applicable State and local restrictions
				on such transport, and all applicable State and local requirements for permits
				or health certificates, are complied with;
										(C)does not apply to a person transporting a
				nonhuman primate solely for the purpose of assisting an individual who is
				permanently disabled with a severe mobility impairment, if—
										(i)the nonhuman primate is a single animal of
				the genus Cebus;
										(ii)the nonhuman primate was obtained from, and
				trained at, a licensed nonprofit organization described in section 501(c)(3) of
				the Internal Revenue Code of 1986 the nonprofit tax status of which was
				obtained—
											(I)before July 18, 2008; and
											(II)on the basis that the mission of the
				organization is to improve the quality of life of severely mobility-impaired
				individuals;
											(iii)the person transporting the nonhuman
				primate is a specially trained employee or agent of a nonprofit organization
				described in clause (ii) that is transporting the nonhuman primate to or from a
				designated individual who is permanently disabled with a severe mobility
				impairment, or to or from a licensed foster care home providing specialty
				training of the nonhuman primate solely for purposes of assisting an individual
				who is permanently disabled with severe mobility impairment;
										(iv)the person transporting the nonhuman
				primate carries documentation from the applicable nonprofit organization that
				includes the name of the designated individual referred to in clause
				(iii);
										(v)the nonhuman primate is transported in a
				secure enclosure that is appropriate for that species;
										(vi)the nonhuman primate has no contact with
				any animal or member of the public, other than the designated individual
				referred to in clause (iii); and
										(vii)the transportation of the nonhuman primate
				is in compliance with—
											(I)all applicable State and local restrictions
				regarding the transport; and
											(II)all applicable State and local requirements
				regarding permits or health certificates; and
											(D)does not
				apply
									;
					(C)in paragraph (2) (as added by subparagraph
			 (B))—
						(i)by striking a before
			 prohibited and inserting any;
						(ii)by striking (3) and
			 inserting (4); and
						(iii)by striking (2) and
			 inserting (3);
						(D)in paragraph (3) (as redesignated by
			 subparagraph (A))—
						(i)in subparagraph (C)—
							(I)in clauses (ii) and (iii), by striking
			 animals listed in section 2(g) each place it appears and
			 inserting prohibited wildlife species; and
							(II)in clause (iv), by striking
			 animals and inserting prohibited wildlife
			 species; and
							(ii)in subparagraph (D), by striking
			 animal each place it appears and inserting prohibited
			 wildlife species;
						(E)in paragraph (4) (as redesignated by
			 subparagraph (A)), by striking (2) and inserting
			 (3); and
					(F)in paragraph (6) (as redesignated by
			 subparagraph (A))—
						(i)by striking subsection
			 (a)(2)(C) and inserting this subsection; and
						(ii)by striking 2004 through
			 2008 and inserting 2011 through 2015.
						(b)Civil PenaltiesSection 4(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3373(a)) is amended—
				(1)in paragraph (1), by inserting
			 (e), after subsections (b), (d),; and
				(2)in paragraph (1), by inserting ,
			 (e), after subsection (d).
				(c)Criminal PenaltiesSection 4(d) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3373(d)) is amended—
				(1)in paragraphs (1)(A) and (1)(B) and in the
			 first sentence of paragraph (2), by inserting (e), after
			 subsections (b), (d), each place it appears; and
				(2)in paragraph (3), by inserting ,
			 (e), after subsection (d) .
				(d)Effective date;
			 regulations
				(1)Effective
			 dateSubsections (a) through (c), and the amendments made by
			 those subsections, shall take effect on the earlier of—
					(A)the date of
			 promulgation of regulations under paragraph (2); and
					(B)the expiration of
			 the period referred to in paragraph (2).
					(2)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall promulgate regulations implementing the amendments made by
			 this section.
				4.Applicability provision
			 amendmentSection 3 of the
			 Captive Wildlife Safety Act (117 Stat. 2871; Public Law 108–191) is
			 amended—
			(1)in subsection (a), by striking (a)
			 In
			 General.—Section 3 and inserting Section
			 3; and
			(2)by striking subsection (b).
			5.RegulationsSection 7(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
				(3)The Secretary shall, in consultation with
				other relevant Federal and State agencies, promulgate regulations to implement
				section
				3(e).
				.
		
	
		July 17, 2012
		Reported without amendment
	
